



Exhibit 10.j.2


Description of Short-Term Relocation Benefit Extension
The Short-Term Relocation Benefit for the Company’s CEO, CFO and Two Other
Executive Officers, which was filed as an Exhibit to the Company’s Form 10-Q for
the period ending March 31, 2018, was extended in August for the CEO, CFO and
one other executive officer. The extension covered up to an additional 4 months
of relocation to December 2018 at a maximum monthly cost of $10,000 per month
with a tax equalization calculated in the same manner as in detailed in the
filed exhibit.





